ITEYDENFELDT, J.
— The assignments of error rest upon the refusal of a nonsuit and a new trial upon the facts.
The evidence seems to have been fairly submitted to a jury, and they were the best judges of its weight, as it is their peculiar province.
Sometimes, as in this case, the evidence seems very scant and but slenderly makes out the facts necessary to a recovery. In such cases much has to depend upon inference, and where the controversy refers to matters of common transaction, the jury is more capable of arriving at conclusions than the court.
The nonsuit and new trial having been refused by the judge before whom the cause was tried, we are not warranted in disturbing the judgment.
Judgment affirmed.
We concur: Murray, C. J.; Bryan, J.